Citation Nr: 0941988	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-40 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder, to include residuals of right wrist sprain with 
loss of strength.    

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from July 2002 to July 2005, 
which included service in Iraq from March 2004 to March 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and February 2007 rating 
decisions by the above Department of Veterans Affairs (VA) 
Regional Office (RO) and the RO in San Diego, California, 
respectively.  In October 2007, the Veteran presented hearing 
testimony at the RO before a Decision Review Officer.  He 
also presented hearing testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in September 2009.  
Transcripts of both hearings are associated with the claims 
file.   

Although the issues of service connection for a neck and 
upper back disorder and service connection for PTSD were 
perfected for appeal to the Board, service connection was 
established for posttraumatic stress disorder (PTSD) in a May 
2009 rating decision and, for degenerative changes with 
osteophytosis at C4-C5 and C5-C6, in an August 2009 rating 
decision.  Because those particular service connection issues 
have been fully resolved in the Veteran's favor, they are not 
subject to appellate review.  

The issues of entitlement to: (1) service connection for a 
left knee disorder; (2) service connection for a lumbar spine 
disorder; and (3) service connection for tinnitus are herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action by the appellant is required.


FINDINGS OF FACT

1.  At the Board hearing held in September 2009, which was 
prior to the promulgation of a decision in the appeal, the 
Veteran requested that his appeal with respect to the issue 
of entitlement to service connection for a right wrist 
disorder be withdrawn.   

2.  There is no competent evidence showing that the Veteran 
is currently diagnosed with a sleep disorder.  


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service 
connection for a right wrist disorder, the criteria for 
withdrawal of an appeal by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

2.  A sleep disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board initially notes that the Veteran's right wrist 
claim is being dismissed due to withdrawal of that appeal.  
Consequently, the Board will not discuss VA's fulfillment of 
its duty to notify and assist with respect to that claim.  

In regard to the claimed sleep disorder, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed sleep 
disorder in a notice letter sent in December 2005.  The RO 
also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in 
support of his claim.  The RO further described what evidence 
that the Veteran should provide in support of his claim.  
Although the December 2005 notice letter did not address the 
elements of effective date or degree of disability as 
required by Dingess, the notice defect was later remedied 
when notice of such elements was provided in the letter that 
accompanied the Veteran's copy of the July 2006 rating 
decision and the claim was subsequently readjudicated in 
November 2007 and May 2009.  See Mayfield, supra.

The Veteran has also been provided with a copy of the rating 
decisions above, the November 2007 Statement of the Case 
(SOC), and the May 2009 Supplemental Statement of the Case 
(SSOC), which cumulatively included a discussion of the facts 
of the claim, pertinent laws and regulations, notification of 
the basis of the decision, and a summary of the evidence 
considered to reach the decision.  

In view of the foregoing, the Board concludes that VA's duty 
to notify has been met, and there is no outstanding duty to 
inform the Veteran that any additional information or 
evidence is needed.  

In regard to VA's statutory duty to assist, the Board notes 
that service treatment records (STRs) are associated with the 
claims folder.  Also, post-service treatment records 
adequately identified as relevant to the Veteran's claimed 
sleep disorder have been obtained, to the extent possible, 
and are associated with the claims folder.  The record 
further includes written statements from the Veteran and his 
wife as well as the hearing transcripts above.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim for a sleep disorder.  However, the Board 
finds that the evidence, which reveals that the Veteran did 
not have the claimed disorder during service and does not 
reflect competent evidence showing a current diagnosis of a 
sleep disorder, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Because in-service and post-service medical records provide 
no basis to grant this claim as will be explained in greater 
detail below, and in fact provide evidence against this 
claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  

Neither the Veteran nor his representative has made the RO or 
the Board aware of any other evidence relevant to this appeal 
which needs to be obtained.  Indeed, the Veteran's 
representative indicated at the Board hearing that he 
believed that the record before the Board was thorough and 
complete.  See Board hearing transcript, p. 2.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claimed sleep disorder adjudicated herein.  Accordingly, the 
Board will proceed with appellate review.  

II.  Dismissal of Appeal of Claim for Right Wrist Disorder

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's representative told the 
undersigned at the September 2009 Board hearing that the 
Veteran requested to withdraw his appeal with respect to the 
issue of service connection for a right wrist disorder at 
that time.  The Veteran himself also confirmed for the record 
that he desired to withdraw his appeal of the issue of 
entitlement to service connection for a right wrist disorder.  
Thus, the request to withdraw the appeal is documented in the 
September 2009 Board hearing transcript.  Thus, the Veteran 
has withdrawn the appeal with respect to the issue involving 
his right wrist in writing.  Because there remain no 
allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the Veteran's appeal of the issue of entitlement to service 
connection for a right wrist disorder and it is dismissed.

III.  Service Connection for Sleep Disorder

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim requires (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases, including arthritis, to a 
degree of 10 percent or more within one year after 
separation, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Lay persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease). 

In the present case, the Veteran asserted at the September 
2009 Board hearing that that he has a sleep disorder 
manifested by insomnia which is related to his period of 
active military service.  He maintained that his claimed 
sleep disorder is separate and distinct from the symptom 
complex associated with his service-connected posttraumatic 
stress disorder (PTSD), for which he is in receipt of a 30 
percent disability rating, which contemplates sleep 
impairment.  See September 2009 Board hearing transcript, p. 
20-21.  
  
However, after review of the record, the Board finds that the 
evidence does not show that the Veteran is currently 
diagnosed with a sleep disorder.  His STRs are negative for 
any complaint, finding, or treatment for a sleep disorder.  
Post-service treatment records also include no clinical 
finding of a sleep disorder.  In this regard, it is 
particularly notable that an April 2006 sleep study report 
notes an impression of "polysomnogram documented no 
significant sleep disordered breathing."  Also, VA treatment 
records show that the Veteran has been prescribed medication 
such as hydroxyzine pamoate and amitriptyline to help with 
sleep impairment by mental health treatment providers during 
the course of this appeal.  This indicates that mental health 
providers attribute the Veteran's sleep impairment to mental 
disability, and not a sleep disorder separate and distinct 
from his mental disability.  Because no competent medical 
professional has diagnosed the Veteran with a sleep disorder, 
the evidence of record does not establish a current sleep 
disability.  

In making the above determination, the Board has considered 
the Veteran's written statements and hearing testimony 
reporting that he has trouble sleeping due to psychiatric 
symptomatology and neck, back, and shoulder pain, as well as 
his wife's April 2006 statement wherein she wrote that the 
Veteran "does not sleep a lot at night."  The Veteran and 
his wife, as lay persons, are competent to report the 
observable manifestations of a claimed disorder (i.e., 
difficulty sleeping).  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, neither is shown to have the 
requisite medical expertise to attribute the described 
symptomatology to a current sleep disorder or, otherwise, to 
diagnose a sleep disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Indeed, the medical evidence suggests 
that the symptomatology described by the Veteran is 
attributable, at least in part, to his already service-
connected psychiatric disability.  At no time has a medical 
professional diagnosed a sleep disorder.  Because the 
Veteran's opinion that his sleep impairment is attributable 
to a sleep disorder related to service and separate and 
distinct from his psychiatric disability is not competent 
evidence of either a current diagnosis or medical causation, 
the Board finds that his opinion has no probative value.  
   
Thus, the most probative medical evidence does not show a 
current sleep disorder at any time during the course of this 
appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  In the absence of evidence of a present 
disability, there can be no valid claim.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992). Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, the preponderance of the evidence is against 
the Veteran's claim and service connection for a sleep 
disorder is not warranted.  

In reaching this conclusion, the Board notes that, under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for a right wrist disorder, to include 
residuals of right wrist sprain with loss of strength, is 
dismissed.    

Entitlement to service connection for a sleep disorder is 
denied.


REMAND

After careful review of the record, the Board finds that a 
remand for further evidentiary development is necessary 
before proceeding to evaluate the merits of the Veteran's 
claims for a left knee disorder, lumbar spine disorder, and 
tinnitus.

The Veteran contends that he injured his left knee in service 
while playing football approximately one month before his 
deployment to Iraq, but did not seek treatment for the injury 
because he did not want to be prevented from taking part in 
the deployment and, instead, wore a knee brace.  He believes 
that the left knee was reinjured when he later fell from a 
Bradley fighting vehicle in Iraq and twisted the knee, and 
that those injuries caused his current left knee disorder.  
The Veteran also contends that he suffered a back injury when 
he fell from a Bradley fighting vehicle onto a cement barrier 
during his service in Iraq, and has had low back pain 
intermittently since that in-service injury.  He further 
contends that he currently suffers from tinnitus as a result 
of acoustic trauma sustained by exposure to excessive engine 
noise, the firing of weapons, and the explosion of an 
improvised explosive device (IED) while serving as a Bradley 
linebacker crewmember in Iraq.  The Veteran also asserts that 
tinnitus began after he suffered a facial injury while 
playing sports in service.  He maintains that tinnitus did 
not exist prior to service.  See Board hearing transcript.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases, including arthritis, to a 
degree of 10 percent or more within one year after 
separation, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The STRs are devoid of any findings or treatment for a left 
knee disorder, a low back disorder, or tinnitus.  However, 
the Veteran's DD Form 214 confirms that his primary military 
occupational specialty (MOS) during active service was 
"Bradley linebacker crewmember."  Also, a January 2003 
Reference Audiogram notes that the Veteran was "routinely 
noise exposed" in the remarks portion of the report.  Thus, 
the evidence shows that Veteran was exposed to military noise 
and likely experienced acoustic trauma in service.  He also 
identified the left knee as a medical problem for which he 
planned to file for VA compensation benefits on the June 2005 
Disability Checklist completed prior to separation from 
service, which suggests that he may have experienced a left 
knee problem in service.  

The Board observes that the Veteran did not also place a 
checkmark next to "Back" on the June 2005 Disability 
Checklist, and there are no notations referable to problems 
involving the lower back included in the STRs.  However, 
approximately one month after separation from service, he 
presented for VA medical treatment in August 2005 and told 
his examining nurse that he fell off his Bradley vehicle, 
striking his back and neck, while in service.  He explained 
that he had experienced pain in both shoulders and the neck, 
progressively getting worse since that time.  He further 
reported that he had felt pain in his low back and had also 
felt a popping sensation while picking up a feeder of the gun 
in May 2004.  The Veteran's report, which is close in time to 
his separation from active service, suggests that he may have 
experienced an in-service low back injury. 

In addition, the evidence shows that the Veteran currently 
has a left knee disorder, a low back disorder, and tinnitus.  
The September 2006 addendum to the August 2006 examination 
report reveals that the Veteran demonstrated a complex tear 
of the posterior horn of the lateral meniscus with an 
associated small intrameniscal cyst and injury to the 
anterior horn of the lateral meniscus, as well as 
chondromalacia of the knee.  The August 2006 VA examination 
report also includes a diagnosis of dorsolumbar pain 
secondary to strain, superimposed on degenerative changes and 
disc narrowing at L5-S1 level.  Further, the Veteran has 
reported current ringing in the right ear or in both ears at 
various times during the course of this appeal, and he is 
considered competent to report the observable manifestations 
of his claimed disorder.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  Also, his VA treatment records include 
multiple findings of tinnitus, and the April 2006 
audiological examination report shows that the examiner found 
the Veteran's report of tinnitus credible.  

VA must provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The record reflects that the Veteran underwent a VA 
audiological examination in April 2006.  The examiner 
concluded, in the June 2006 addendum, that the etiology of 
tinnitus is most likely similar to the etiology of hearing 
loss.  However, the examiner had not provided an opinion 
regarding the etiology of the Veteran's  hearing loss.  The 
examiner also failed to specifically comment on whether a 
causal or aggravation relationship between the Veteran's 
tinnitus and service exists.  It is further noted that no 
claims folder was available for review at the time of the 
examination.  For these reasons, the Board finds that the 
April 2006 audiological report is not adequate.    

The Veteran later underwent a VA general medical examination 
in August 2006 in connection with his left knee and low back 
claims, and the aforementioned diagnoses were noted in the 
examination report and addendum.  However, the claims folder 
was not available for the examiner's review, and the examiner 
did not provide a medical opinion regarding the relative 
probability of a relationship between the Veteran's claimed 
left knee and low back disorders and his active military 
service.  Thus, the examination report is not adequate.   

The Court of Appeals for Veterans Claims, in Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007), found that once VA 
undertakes the effort to provide an examination, it must 
provide an adequate one.  In light of the foregoing, the 
Board finds that a remand to obtain medical nexus opinions 
based on review of the claims folder in connection with the 
Veteran's left knee, low back, and tinnitus claims is 
warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims folder to the August 
2006 VA general medical examiner (or 
another appropriate examiner(s) if Dr. 
D.A.K. is not available) to obtain a 
supplemental medical opinion with respect 
to the Veteran's left knee and low back 
claims.  If another medical examination is 
needed in order to provide the requested 
opinion, please so schedule.    

a.  Based on review of the claims folder, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent degree of probability), or 
unlikely (less than a 50 percent 
probability) that the Veteran's current 
left knee disorder is causally or 
etiologically related to active service, 
to include any incident therein.

b.  Based on review of the claims folder, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent degree of probability), or 
unlikely (less than a 50 percent 
probability) that the Veteran's current 
lumbar spine disorder is causally or 
etiologically related to active service 
to include any incident therein.

c.  If the examiner determines it is 
unlikely that the Veteran's current 
lumbar spine disorder is causally or 
etiologically related to service, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50 percent degree 
of probability), or unlikely (less than a 
50 percent probability) that the 
Veteran's current lumbar spine disorder 
has been caused or aggravated by his 
service-connected cervical spine 
disability.

d.  Note: The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to the 
baseline level of disability

f.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

2.  Forward the claims folder to the April 
2006 VA audiological examiner (or another 
appropriate examiner if C. P-C. is not 
available) to obtain a supplemental medical 
opinion.  If another audiological 
examination is needed in order to provide 
the requested opinion, please so schedule.    

a.  Based on review of the claims folder, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent degree of probability), or 
unlikely (less than a 50 percent 
probability) that the Veteran's current 
tinnitus is causally or etiologically 
related to active service, to include any 
incident therein.

b.  In reviewing service treatment 
records, note that a January 2003 
reference audiogram shows that the 
Veteran was "routinely noise exposed."  

c.  Note: The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

3.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and given an 
appropriate period of time for response. 

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


